Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on provisional application 62/871,914 filed on July 9, 2019.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Potucek et al. (US PG Pub. No. 20180240322), herein “Potucek,” in view of Parks (PG Pub. No. 20190027963). 

Regarding claim 1,
Potucek teaches a control system for regulating an environmental condition of a controlled habitat, (Par. 0002: “The present disclosure relates to systems and methods for providing network connectivity and remote monitoring, optimization and control of pool/spa equipment.”) comprising:
one or more environmental control regulating devices in communication with the controlled habitat, the one or more environmental control regulating devices configured to control one or more environmental parameters of the controlled habitat; (Par. 0336: “The modular relays of the present disclosure could be used in connection with both residential and some commercial applications. The modular relays provide control (e.g., activation and deactivation) of a piece of pool equipment based on a control signal received from a controller (e.g., control module 4661) or local manual input (discussed herein below). For example, the modular relay 4670 could be used to control a pump, cleaner booster, spa booster, heater, pool lights, spa lights, landscape lights, post lights, accent lights, other types of lights, fans, chlorinators, water feature pumps, pond pumps, and cleaners, as well as additional pieces of electrically powered/controlled pool/spa equipment and yard equipment/devices.” Par. 0076) 
and
a control relay having a wireless communications module, (Par. 0350: “The relay could also include a number of additional smart relay capabilities that could allow or the addition of other circuitry, inputs, or external communication modules. For example, the modular relay device could accept sensor inputs (e.g., temp, light, wind, etc.) or external data (e.g., storm detection, web servers, GPS inputs for geo fencing, etc.). It is within the scope of the current disclosure that any and all of the pool control logic described herein could be locate in and run from the relay 4670.” See also Par. 0336.) 
the control relay configured to receive a status signal from one or more sensors sensing the one or more environmental parameters (Par. 0350: “The relay could also include a number of additional smart relay capabilities that could allow for the addition of other circuitry, inputs, or external communication modules. For example, the modular relay device could accept sensor inputs (e.g., temp, light, wind, etc.) or external data (e.g., storm detection, web servers, GPS inputs for geo fencing, etc.). It is within the scope of the current disclosure that any and all of the pool control logic described herein could be locate in and run from the relay 4670.” Par. 0348: “The modular relay device could have a ground fault circuit interrupter (“GFCI”), arc fault, or other protective circuit built into the relay. The modular relay device could also measure load power, supply voltage, contact closure, contact resistance, or general contact health. In addition, the modular relay device could measure circuit or ambient temperature, or sense water flow or temperature via an attached sensor. The inclusion of GFCI or other safety functions could satisfy wiring requirements without needing an additional (and expensive) GFCI breaker.”) 
the control relay further configured to receive a command signal to power on the one or more environmental control regulating devices. (Par. 0333: “The connection to the wiring hub can be extended or virtualized via communications protocol over other mediums. The wiring hub 4646 could locally switch power or the wiring hub 4646 could command smart relays 4670 (discussed herein below) to switch power or control signals.” Par. 0076: “FIG. 7 is a diagram illustrating another embodiment of the system of the present disclosure, wherein remote connectivity is provided by way of a pool “hub” component 230. The pool hub component 230 includes a subset of the functional features of the pool/spa system controller 114f of FIG. 5, such as basic on/off control relays, the ability to select a pump speed, the ability to select heater temperature, the ability to control pool light colors and shows, the ability to set equipment schedules, and the ability to interlock one pool/spa component with another pool/spa component.” Par. 0099: “Various relays 749, 750, and 754 could also be provided for controlling the pumps, if desired. Also, the controller 717 could communicate with and control a smart valve actuator 714e, and/or lighting system 714h. Optional control relays 756 and power supplies 758 could also be in communication with the controller 717.”  See also Par. 0097, 0102, 0108 – 0110, and 0336.) 
	Potucek does not teach a control relay that communicates information or a status signal output via the wireless communication device.  However, Parks does teach a relay (power control device 102) that …and communicate the status signal via the wireless communications module, (Par. 0026: “The power control device 102 has a relay switch 124 connected to the wiring of the power control device 102. The relay switch 124 can open or close the circuit conducting electricity to the outlet location 106, to conduct or to stop the current flowing through the circuit. Each power control device 102 has as many relay switches 124 as there are sockets 110 in the particular power control device 102, for example, the power control device 102 in FIG. 1 has two sockets 110 and thus has a first relay switch 124 connected to a first of the sockets 110 and a second relay switch 126 connected to a second of the sockets 110. The power control device 102 can turn on and off the current flowing through each of the sockets 110 and by extension the current flowing to each of two separate devices that may be plugged into each of the sockets 110, eliminating vampire current, reducing unwanted power usage when consumer devices are left on when a person leaves a room, or leaves the home.” Par. 0028: “The power control device 102 includes a wireless network interface 128 in communication with the proximity sensor 114 and the electric current sensor 112. The wireless network interface 128 collects the data from the sensors 112, 114. The wireless network interface 128 packages the data received from the sensors 112, 114, and the interface 128 then transmits both the proximity and power data, or outlet data 142, via the wireless network 140 to an access hub 144.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the relay that can control a pool heater or pump and receive sensor data and send commands to the pump or heater as in Potucek with having a power control device that entails a relay and a wireless communication device and is able to send data to a hub as in Parks in order to allow a the hub to interface to a power manager which in turn uses a usage history database and develop power control profiles and send on/off signals. (Par. 0031 and 0032)

Regarding claim 2,
Potucek and Parks teach the limitations of claim 1 which claim 2 depends. Potucek also teaches a mobile computing device configurable for communication with the wireless communications module; (Par. 0341: “In an exemplary embodiment the relay could enter service mode in response to a service provider being in close proximity to the relay. For example, an application running on the service provider's mobile device could communicate with the relay using any of the communication protocols heretofore described and grant the service provider access to configuration parameters for the relay and/or the pool control system 10.” Par. 0342: “The modular relay could indicate the status of the modular relay through LEDs (e.g., integrated into the modular relay), text, graphics, or sound (e.g., provided on a user interface device), or directly to web, wifi, Bluetooth, Zigbee enabled devices (e.g., smartphones and other mobile devices).”) 
and a program logic (hub) to selectively transmit the command signal to the control relay.  (Par. 0327: “FIG. 34A is a diagram illustrating another embodiment of the system of the present disclosure, indicated generally at 4610. In this embodiment, network connectivity and remote monitoring/control is provided by way of a wiring hub 4646 which can be easily mounted to a variety of surfaces (discussed herein below in connection with FIGS. 34F-34I. The wiring hub 4646 provides connections for various pool and spa equipment, such as a variable speed pump 4614a, a single-speed pump 4613, and a legacy heater 4615, as well as other equipment. For example, the hub 4646 could communicate with and control a smart valve actuator 4614e, and/or lighting system 4614h. Optional smart control relays 4670 could also be in communication with the hub 4646, or could communicate with any other HUA (e.g., a unique addressing system, digital, analog or mechanical switches or dip switches) enabled pool/spa component capable of receiving or assigning a network address.” Par. 0333: “The connection to the wiring hub can be extended or virtualized via communications protocol over other mediums. The wiring hub 4646 could locally switch power or the wiring hub 4646 could command smart relays 4670 (discussed herein below) to switch power or control signals. The wiring hub 4646 could further be provided with “limp mode” behaviors (discussed in greater detail herein below) if communication to the controller is severed or impaired. These behaviors could include, but are not limited to, maintaining interlocks between relays, schedules, or other special behaviors that are intended to keep the pool system functional at a reduced level until normal operation is restored. The wiring hub 4646 could also integrate safety control functions needed for heating or other appliances, or the wiring hub 4646 could directly communicate with such safety controls.”  See also Par. 0335, 0344, 0349, 0359, 0368, 0369, and 0440. See also Parks Par. 0032.) 

Regarding claim 3,
Potucek and Parks teach the limitations of claim 2 which claim 3 depends. Potucek also teaches the program logic further comprising: receiving the status signal; and generating the command signal based on the status signal.  (Par. 0444: “The hub could function as a router for data, relay for data, or analyze the data. The hub could have one or many different electrical and protocol data communication interfaces to support connection to legacy and future protocols and devices. The hub could have built in Ethernet (e.g., wired, wifi, cellular, and/or other), as well as communication with home router and/or direct to cloud (e.g., cellular). The hub could connect through wired (e.g., RS485) and/or wireless communication (e.g., wifi, Bluetooth, zwave, zigbee, etc.) with a pump (e.g., for full variable speed pump (“VSP”) capabilities), heater or heat pump (e.g., for heat control), etc. (i.e., low voltage and/or high voltage applications). The hub could have one or more modular relays or relay banks (e.g., four relays or relay banks). The hub could connect to the relay bank for relay control through wired (e.g., RS485) and/or wireless communication. The relays could be used to control any electrical devices (e.g., high or low voltage), such as pumps, lights, etc. The hub could control wired or wireless valves with transformation at plug or 120V (e.g., to provide power to valve based on hub architecture). The hub could connect to a light controller through wired and/or wireless (e.g., Bluetooth and/or RF mesh such as ZWave, Zigbee, Thread, Weave, etc.) communication, such as to give relay control to a pool, spa, backyard lighting, etc.” See also Par. 0442 and 0443.) 

Regarding claim 4,
Potucek and Parks teach the limitations of claim 3 which claim 4 depends. Potucek also teaches the program logic further comprising: receiving a set point for the one or more environmental parameters. (Par. 0077: “In step 254, the server 218 optimizes operational set points. Then, in step 256, the server 218 transmits operational setpoints to the pool hub 230. In step 258, the pool hub 230 receives the operational set points. Then, in step 260, the pool hub 230 transmits the operational setpoints to the connected devices. In step 262, the pool hub 230 optionally transmits the operational setpoints to one or more smart devices, such as the third-party smart devices 224 of FIG. 7.” Examiner’s Note – many paragraphs of Potucek teach a temperature setpoint.) 

Regarding claim 5,
Potucek and Parks teach the limitations of claim 4 which claim 5 depends. Potucek also teaches the program logic (pool control logic; however see Par. 0335 citation below.) further comprising: transmitting the command signal based on a deviation of status signal from the set point.  (Par. 0452: “…the pool control logic 70 determines if the average temperature (determined in step 5026) is below the temperature setpoint. If a positive determination is made, e.g., the average temperature is below the temperature setpoint, then the process proceeds to step 5032, where the pool control logic 70 transmits an instruction to activate a heater and the process reverts to step 5020. If a negative determination is made, e.g., the average temperature is greater than the temperature setpoint, then the process proceeds to step 5034, where the pool control logic 70 transmits an instruction to deactivate a heater and the process reverts to step 5020. It is also contemplated that instead of determining the average temperature of the pool/spa, pool control logic 70 could determine the warmest or coolest area of the pool/spa and control the heater accordingly (e.g., warming the coolest area of the pool to a temperature setpoint, or cease warming of the pool when the warmest area of the pool reaches a temperature setpoint).” Par. 0335, last line: “…any and all of the pool control logic described herein could be located in and run from the wiring hub 4646 and/or the control module 4661.”) 

Regarding claim 6,
Potucek and Parks teach the limitations of claim 3 which claim 6 depends. Potucek also teaches the program logic further comprising: receiving a temporal parameter for the command signal.  (Par. 0305: “FIG. 33N is a flowchart illustrating processing steps carried out by the pool control logic 70 for operating pool devices based on timers triggered by sunrise/sunset times. In step 3352, pool control logic 70 receives an IP address from a smart device on a local network. In step 3354, pool control logic 70 receives location data based on the IP address (e.g., web data/geolocation provider). In step 3356, pool control logic 70 receives web data on sunrise/sunset times (based on ZIP code, location/address, or GPS coordinates, discussed herein below). In step 3358, pool control logic 70 receives time and date data (e.g., via an internal clock or as web data). In step 3360, pool control logic 70 determines if the current time is the sunrise or sunset time. If a negative determination is made, the process reverts to step 3358. If a positive determination is made, the process proceeds to step 3362, where pool control logic 70 begins a timer for X seconds, wherein X is any suitable integer (e.g., 5, 10, 3600, etc.). In step 3364, pool control logic 70 transmits an instruction to a pool device to activate/alter operation. For example, pool control logic 70 could transmit an instruction to the pump 14a to increase speed upon sunrise, for a specified duration of time, or pool control logic 70 could transmit an instruction to display a countdown to sundown. In step 3366, pool control logic 70 determines if the timer has reached zero (0) seconds. If a negative determination is made, the process repeats step 3366. If a positive determination is made, the process proceeds to step 3368, where pool control logic 70 transmits an instruction to the pool device to deactivate/resume normal operation. The process then reverts to step 3352. Optionally, in step 3370, pool control logic 70 could transmit an instruction to the user to enter a ZIP code via a user interface device and in step 3372, pool control logic 70 could receive the ZIP code data from the user interface device and then the process could proceed to step 3356. In step 3374, pool control logic 70 could also/alternatively receive GPS data from a smart device on the local network (e.g., smart phone connected to home Wi-Fi) and then the process could proceed to step 3356.”) 

Regarding claim 7,
Potucek and Parks teach the limitations of claim 6 which claim 7 depends. Potucek also teaches that the temporal parameter is an on time. (Par. 0305: “…where pool control logic 70 transmits an instruction to the pool device to deactivate/resume normal operation.”) 
Regarding claim 8,
Potucek and Parks teach the limitations of claim 6 which claim 8 depends. Potucek also teaches that the temporal parameter is an off time. (Par. 0305: “…where pool control logic 70 transmits an instruction to the pool device to deactivate/resume normal operation.”) 
Regarding claim 9,
Potucek and Parks teach the limitations of claim 1 which claim 9 depends. Potucek also teaches that the wherein the one or more sensors comprise a temperature sensor and an oxygen sensor.   (Par. 0092, line 19: “The sensors 526 could include, but are not limited to, heater pressure sensors, water temperature sensors, chlorine sensors, pH/aware pressure sensors, etc. It is noted that each of the pool/spa components could include the ability to remember schedules during a Wi-Fi outage (limp mode) as provisioned by remote pool logic.”)


Regarding claims 10 and 11,
Potucek and Parks teach the system limitations of claims 1 and 2 which parallel those claim element of claims 10 and 11 respectively. Potucek also teaches a controlled aquatic habitat, comprising: an enclosure configured to contain a volume of water (Par. 0007: “The present disclosure relates to systems and methods for providing network connectivity and remote monitoring, optimization, and control of pool/spa equipment.”)  Therefore, Potucek and Parks teach the system limitations to in claims 10 and 11. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116